Citation Nr: 1760198	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to herbicide agent exposure.  

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to herbicide agent exposure.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned in January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral peripheral neuropathy of both the upper and lower extremities is due to exposure to Agent Orange while in service.  Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service.  The list of diseases which are covered by this presumption includes early-onset peripheral neuropathy, which must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  

In his January 2017 Board hearing, the Veteran confirmed that he was not seen for or diagnosed with peripheral neuropathy while in service or within one year of discharge.  As such, the Veteran cannot avail himself of the presumptive provisions to establish entitlement to service connection for peripheral neuropathy.  Nevertheless, the Veteran may still establish service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Available treatment records contain multiple assessments of peripheral neuropathy.  At his January 2017 Board hearing, the Veteran indicated his private physicians had indicated it might be a service connected disability.  Additionally, the presumptive provisions indicate there is a connection between at least one type of peripheral neuropathy and exposure to herbicides.  Accordingly, the Board finds the evidence of record meets the low threshold for obtaining a VA examination in this case.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records for the Veteran.

2.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's claimed peripheral neuropathy is due to his military service.  

If peripheral neuropathy is diagnosed in any upper or lower extremity, the examiner must opine as to whether it at least as likely as not (50 percent or greater probability) began during service, or within one year of discharge therefrom, or is otherwise the result of his military service, to include conceded exposure to herbicide agents therein.  

All opinions must be accompanied by a clear rationale.  A statement that peripheral neuropathy is not a presumptive condition for Veterans exposed to herbicides will not, by itself, be considered a sufficient rationale for a negative etiology opinion.

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

